Exhibit 10.48

COMERICA INCORPORATED

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT is made as of the     day of      20    , by and between Comerica
Incorporated, a Delaware corporation (hereinafter referred to as the
“Corporation”), and              (hereinafter referred to as the “Director”).
Any undefined terms appearing herein as defined terms shall have the same
meaning as they do in the Comerica Incorporated Amended and Restated Incentive
Plan for Non-Employee Directors, as amended from time to time (the “Plan”).

WITNESSETH THAT:

WHEREAS, the Corporation desires to grant to the Director an award of Restricted
Stock Units (“RSUs”) under the Plan and the terms hereinafter set forth:

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1. Award. Pursuant to the provisions of the Plan, the Corporation awards
             RSUs (the “Award”) to the Director on              (the “Date of
Award”). Each RSU shall represent an unfunded, unsecured right for the Director
to receive one (1) share of the Corporation’s common stock, par value $5.00 per
share (the “Common Stock”).

2. Ownership Rights. The Director has no voting or other ownership rights in the
Corporation arising from the Award of RSUs under this Agreement.

3. Dividends. The Director shall be credited with dividend equivalents equal to
the dividends the Director would have received if the Director had been the
owner of a number of shares of Common Stock equal to the number of RSUs credited
to the Director on such dividend payment date (the “Dividend Equivalent”). Any
Dividend Equivalent deriving from a cash dividend shall be converted into
additional RSUs based on the Fair Market Value of Common Stock on the dividend
payment date. Any Dividend Equivalent deriving from a dividend of shares of
Common Stock shall be converted into additional RSUs on a one-for-one basis. The
Director shall continue to be credited with Dividend Equivalents until the
Settlement Date (defined below). The Dividend Equivalents so credited shall be
subject to the same terms and conditions as the corresponding Award, and they
shall vest (or, if applicable, be forfeited) and be settled in the same manner
and at the same time as the corresponding Award, as if they had been granted at
the same time as such Award.

4. Vesting. The Award shall vest one year after the Date of Award, with such
vesting contingent upon the Director’s continued service as a director of the
Corporation for a period of one year after the Date of Award. Except as provided
in Section 6, if a Director’s service as a director of the Corporation
terminates for any reason prior to the one (1) year anniversary of the Date of
Award, the Award and all corresponding Dividend Equivalents shall be forfeited,
and no shares of Common Stock or other payment shall be made to the Director in
respect of the Award or any corresponding Dividend Equivalents.

5. Settlement. Once vested, the Award will be settled as follows:

(a) In General. Subject to Section 6 hereof, the Award will be settled in Common
Stock. Settlement of the Award shall occur as of the one-year anniversary of the
date that the Director separates from service as a director of the Corporation
(provided that such separation from service complies with Internal Revenue Code
Section 409A); or, in the case of the Director’s cessation of service due to
death, Disability or upon a Change of Control, settlement of the Award shall
occur as of such earlier date as set forth in Section 6 hereof (the “Settlement
Date”). On the Settlement Date, the Corporation shall issue or cause there to be
transferred to the Director a number of shares of Common Stock equal to the
aggregate number of RSUs granted to the Director under this Agreement
(including, without limitation, the RSUs attributable to Dividend Equivalents)
(the “Settlement Shares”).



--------------------------------------------------------------------------------

(b) Termination of Rights. Upon the issuance or transfer of Settlement Shares in
settlement of the Award (including, without limitation, the RSUs attributable to
Dividend Equivalents), the Award shall be settled in full and the Director (or
his or her designated beneficiary or estate, in the case of death) shall have no
further rights with respect to the Award.

(c) Certificates or Book Entry. As of the Settlement Date, the Corporation
shall, at the discretion of the Committee or its designee, either issue one or
more certificates in the Director’s name for such Settlement Shares or evidence
book-entry registration of the Settlement Shares in the Director’s name (or, in
the case of death, to the Director’s designated beneficiary, if any).

(d) Conditions to Delivery. Notwithstanding any other provision of this
Agreement, the Corporation shall not be required to evidence book-entry
registration or issue or deliver any certificate or certificates representing
Settlement Shares prior to fulfillment of all of the following conditions:

(1) Listing or approval for listing upon notice of issuance, of the Settlement
Shares on the New York Stock Exchange, Inc., or such other securities exchange
as may at the time be the principal market for the Common Stock;

(2) Any registration or other qualification of the Settlement Shares under any
state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its sole and
absolute discretion upon the advice of counsel, deem necessary or advisable; and

(3) Obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its sole and absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable.

(e) Legends. The Settlement Shares shall be subject to such stop transfer orders
and other restrictions as the Committee may deem reasonably advisable under the
Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Settlement Shares are
listed, any applicable federal or state laws or the Corporation's Certificate of
Incorporation and Bylaws, and the Committee may cause a legend or legends to be
put on or otherwise apply to any certificates or book-entry position
representing Settlement Shares to make appropriate reference to such
restrictions.

6. Change of Control; Death, Disability or Retirement. Notwithstanding anything
in this Agreement to the contrary:

(a) Upon a Change of Control, the Award (including, without limitation, the RSUs
attributable to Dividend Equivalents) shall immediately and fully vest and
become nonforfeitable, any deferral or other restriction shall lapse, and such
Award shall be settled in cash (rather than Settlement Shares) as promptly as is
practicable, but in no event later than 30 days following the date of such
Change of Control.

(b) In the event of the death, Disability or Retirement of the Director while
serving as a director with the Corporation, the Award (including, without
limitation, the RSUs attributable to Dividend Equivalents) shall immediately and
fully vest and become nonforfeitable, any deferral or other restriction shall
lapse, and the Award shall be settled as set forth in Section 5; provided,
however, that in the case of the Director’s cessation of service due to death or
Disability, the Corporation shall issue or cause there to be transferred to the
Director (or, in the case of death, to the Director’s designated beneficiary or,
if no designated beneficiary is living on the date of the Director’s death, the
Director's estate) the Settlement Shares as promptly as is practicable following
the date of the Director’s cessation of service.

 

2



--------------------------------------------------------------------------------

(c) The Committee shall have the sole and absolute discretion to determine
whether the termination of the Director’s membership on the board of directors
of the Corporation is by reason of Disability or Retirement, as defined by the
Plan and in accordance with Internal Revenue Code Section 409A.

7. Transferability. Unless otherwise determined by the Committee, the RSUs
subject to this Award (including, without limitation, Dividend Equivalents) may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Director otherwise than by will or by the laws of intestacy,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Corporation
or any Subsidiary or Affiliate; provided, however, that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

8. Adjustment in Award. In the event the number of outstanding shares of Common
Stock changes as a result of any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, split-off, spin-off, liquidation or other similar change in
capitalization, or any distribution made to holders of Common Stock other than
cash dividends, the number or kind of shares subject to this Award shall be
automatically adjusted, and the Committee shall be authorized to make such other
equitable adjustments of the Award or shares of Common Stock issuable pursuant
thereto so that the value of the interest of the Director shall not be decreased
by reason of the occurrence of such event. Any such adjustment shall be deemed
conclusive and binding on the Corporation, the Director, his or her
beneficiaries and all other interested parties.

9. Administration; Amendment. This Award has been made pursuant to a
determination by the Committee and/or the Board of Directors of the Corporation,
and the Committee shall have plenary authority to interpret, in its sole and
absolute discretion, any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement.
All such interpretations and determinations shall be final and binding on all
persons, including the Corporation, the Director, his or her beneficiaries and
all other interested parties. Subject to the terms of the Plan, this Agreement
may be amended, in whole or in part, at any time by the Committee; provided,
however, that no amendment to this Agreement may adversely affect the Director’s
rights under this Agreement without the Director’s consent except such an
amendment made to cause the Award to comply with applicable law, stock exchange
rules or accounting rules.

10. Binding Nature of Plan. The Award is subject to the Plan. The Director
agrees to be bound by all terms and provisions of the Plan and related
administrative rules and procedures, including, without limitation, terms and
provisions and administrative rules and procedures adopted and/or modified after
the granting of the Award. In the event any provisions hereof are inconsistent
with those of the Plan, the provisions of the Plan shall control, except to the
extent expressly modified herein pursuant to authority granted under the Plan.

11. Applicable Law. The validity, construction and effect of this Agreement and
any rules and regulations relating to the Agreement shall be determined in
accordance with the laws of the State of Delaware, unless preempted by federal
law, and also in accordance with Internal Revenue Code Section 409A and any
interpretive authorities promulgated thereunder.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf, and the Director has signed this Agreement to evidence the
Director’s acceptance of the terms hereof, all as of the date first above
written.

 

COMERICA INCORPORATED By:  

 

DIRECTOR

 

Name:

 

4